DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.

Response to Amendment
Claims 1, 4-9, 12-16 and 18-24 are currently pending in the present application. Claims 1, 4, 6, 8-9, 12, 16 and 18-19 are currently amended; claims 2-3, 10-11 and 17 are canceled; claims 5, 7, 13-15 and 20 are original; and claims 21-24 are newly added. The amendment dated August 15, 2022 has been entered into the record. 

Response to Arguments
(1) Applicant argues that Kafaie Shirmanesh shows one unit cell, and does not teach or disclose “multiple periodically-repeating unit cells" (Remarks, Page 14).  
Examiner respectively disagrees based on the embodiment shown in Figure 11 below and Paragraph [0055], where Figures 11 Panel a illustrates the unit cell, and Panel c illustrates the metasurface including a number of periodically-repeated unit cells. Specifically, Paragraph [0055] states “The period of the metasurface is p=400 nm”, teaching the period of the unit cell shown in Panel a.
[AltContent: textbox (<Figures 11 Panels a and c of Kafaie Shirmanesh>
The unit cell in Panel a has a period of 400 nm. Panel c illustrates the metasurface comprising the unit cell shown in Panel a.)]       
    PNG
    media_image1.png
    390
    291
    media_image1.png
    Greyscale


(2) Applicant further argues that Figure 2 of Kafaie Shirmanesh does not have a semiconductor block, not an oxide layer separating the metal from the semiconductor block (see the Figure redrawn by Applicant below; Remarks, Page 15).

    PNG
    media_image2.png
    290
    628
    media_image2.png
    Greyscale


Examiner respectively disagrees. Kafaie Shirmanesh teaches a metal-oxide-semiconductor (MOS) capacitor structure (Paragraph [0026] “two metal-oxide-semiconductor (MOS) capacitors”). In this case, 230 is metal (Paragraphs [0025] “a first voltage bias (205) applied between the emitter (230) and the ITO layer (220)” and [0029] “The top antenna emitter may comprise a metal”), 240 is an oxide layer (Paragraphs [0026] “gate dielectric (240)” and [0037] “the gate dielectric of the devices of the present disclosure may comprise HAOL, a HfO2/Al2O3” teaching an oxide layer) and 220 is a semiconductor block (Paragraph [0025] “the ITO layer (220) … the depletion and accumulation region (215)” teaching the depletion and accumulation occurring in the ITO layer. Note that ITO is a well-known heavily doped semiconductor. See Paragraph [0047] “using indium tin oxide (ITO) as the active metasurface material”). Accordingly, Kafaie Shirmanesh teaches a semiconductor block, and an oxide layer separating the metal from the semiconductor block [emphasis added by Examiner].
(3) Applicant further argues that Figure 11 of Kafaie Shirmanesh also does not have a semiconductor block, not an oxide layer separating the metal from the semiconductor block (see the Figure redrawn by Applicant below; see Remark, Page 16).

    PNG
    media_image3.png
    298
    625
    media_image3.png
    Greyscale


Examiner respectively disagrees. Kafaie Shirmanesh teaches a metal-oxide-semiconductor (MOS) capacitor structure (Paragraph [0026] “two metal-oxide-semiconductor (MOS) capacitors”). In this case, Al fishbone antenna in Figure 11 is metal (Paragraph [0054] “using Al or Ag as a metal electrode”), HAOL dielectric, i.e., a HfO2/Al2O3  is an oxide layer (Paragraph [0056] “Al2O3/HfO2 nanolaminates, referred to as ‘HAOL’ materials”) and ITO is a semiconductor block (Paragraphs [0025], [0047]). Accordingly, Kafaie Shirmanesh teaches a semiconductor block, and an oxide layer separating the metal from the semiconductor block [emphasis added by Examiner].

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "the metal layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Because in claims 1 and 21, there is no “a metal layer”, it is unclear which layer it refers to. Thereby as being indefinite, claim 21 fails to particularly point out and distinctly claim the subject matter. For examination purposes, the examiner has interpreted “the metal layer” to be --the metal gate electrode--.
Claim 22 recites the limitation "the metal layer" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Because in claims 9 and 22, there is no “a metal layer”, it is unclear which layer it refers to. Thereby as being indefinite, claim 22 fails to particularly point out and distinctly claim the subject matter. For examination purposes, the examiner has interpreted “the metal layer” to be --the metal gate electrode--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-7, 9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kafaie Shirmanesh (US 2019/0033682), of record.
Regarding claim 1, Kafaie Shirmanesh discloses a metasurface (Figures 1-2, 6 and 11; Paragraph [0052] “dual-gated field-effect-tunable metasurface antenna arrays that enable phase shifts”; see Paragraphs [0024]-[0026], [0039] and [0052] identifying the embodiment shown in Figures 1-2, 6 and 11) comprising:
a number of periodically-repeated unit cells (unit cells comprising 220, 230 and 240; see Figure 11 and Paragraphs [0026], [0055]) arranged on a substrate (235), each of the unit cells including a plasmonic waveguide (Paragraph [0070] “a dual-gated plasmonic reflectarray metasurface”) defined by a metal-oxide-semiconductor (MOS) capacitor structure (Paragraph [0026] “two metal-oxide-semiconductor (MOS) capacitors”) comprising a metal gate electrode (230; Paragraphs [0025]-[0026] and [0029]), a semiconductor block (220; Paragraphs [0025], [0047]), and an oxide insulating layer (240; Paragraphs [0026], [0037]) separating the metal gate electrode and the semiconductor block (Figures 2 and 6), the plasmonic waveguide shaped and sized to provide a cutoff mode that captures light of a target wavelength (see Figure 9 where the light having a wavelength of about 1550 nm is cut off and Figure 19 where the magnetic field is localized in the gap region; Paragraphs [0052], [0058], [0063], [0082]); and
an index modulation controller (Va, Vb; Paragraphs [0055], [0063]) that controllably varies a voltage differential across each one of the periodically-repeated cells to change a phase of light incident on the metasurface (Figures 2 and 9-10, different biases being applied and the phase being shifted differently; see Paragraph [0043] regarding induced phase changes),
wherein each cell of the periodically-repeated unit cells facilitates transmission of light through a thinnest dimension of the metasurface (Paragraph [0062] “to calculate the metasurface optical response for different applied biases under normal incidence illumination … the phase shift is defined as a difference between the phases of the reflected and incoming plane waves calculated at the same spatial point” teaching the phase shift for different applied biases occurs as the incoming light is reflected; thereby the light has to be retransmitted through a thinnest dimension of the unit cell, i.e., via Al2O3; see Figure 6 and Paragraph [0055]).

Regarding claim 4, Kafaie Shirmanesh discloses the limitations of claim 1 above, and further discloses wherein the oxide insulating layer comprises HfO2  with a thickness less than about 5 nm (Paragraph [0039] “hafnium dioxide (605) having a 2.5 nm thickness”).

Regarding claim 5, Kafaie Shirmanesh discloses the limitations of claim 4 above, and further discloses wherein the plasmonic waveguide of each of the periodically-repeated unit cells includes a silicon block that forms an interface with the HfO2  (Paragraph [0074] “the Al2O3 and HfO2  control samples can be fabricated on Si substrates”, teaching the interface between the HfO2 and the Si substrate via Al2fO3).

Regarding claim 6, Kafaie Shirmanesh discloses the limitations of claim 1 above, and further discloses an index modulation controller (Va, Vb) adapted to control each of the periodically-repeated units cells to selectively alter an index of refraction of a semiconductor within the MOS-capacitor structure (Figure 2 and Paragraph [0043]).

Regarding claim 7, Kafaie Shirmanesh discloses the limitations of claim 1 above, and further discloses wherein the index modulation controller is adapted to control each of the unit cells to steer outgoing light across a field of view of at least 60 degrees (see Figure 2 where the individual unit cell is separately connected to Va and Vb and Paragraph [0052] “phase shifts exceeding 300° at a wavelength of λ=1550 nm”).

Regarding claim 9, Kafaie Shirmanesh discloses a method (Figures 1-2, 6 and 11; Paragraphs [0024]-[0026], [0039] and [0052] identifying the embodiment shown in Figures 1-2, 6 and 11) comprising:
receiving light at each of a number of cells (unit cells comprising 220, 230 and 240; see Figure 11 and Paragraphs [0026], [0055], [0066]) arranged on a substrate (235), each of the cells including a plasmonic waveguide (Paragraph [0070] “a dual-gated plasmonic reflectarray metasurface”) that is part of a metal-oxide-semiconductor (MOS) capacitor structure (Paragraph [0026] “two metal-oxide-semiconductor (MOS) capacitors”) defined by a metal gate electrode (230; Paragraphs [0025]-[0026] and [0029]), a semiconductor block (220; Paragraphs [0025], [0047]), and an oxide insulating layer (240; Paragraphs [0026], [0037]) separating the metal gate electrode and the semiconductor block (Figures 2 and 6), the plasmonic waveguide shaped and sized to provide a cutoff mode that captures light of a target wavelength (see Figure 9 where the light having a wavelength of about 1550 nm is cut off and Figure 19 where the magnetic field is localized in the gap region; Paragraphs [0052], [0058], [0063], [0082]); and
dynamically altering a voltage differential applied across each one of the cells to alter a refractive index within each of the cells and to controllably steer light exiting the cells (Figures 2 and 9-10, different biases being applied and the phase being shifted differently; Paragraph [0043]), each cell of the number of cells facilitating transmission of light through a thinnest dimension of the substrate (Paragraph [0062] “calculate the metasurface optical response for different applied biases under normal incidence illumination … the phase shift is defined as a difference between the phases of the reflected and incoming plane waves calculated at the same spatial point”, teaching the phase shift for different applied biases occurs as the incoming light is reflected; thereby the light has to be retransmitted through a thinnest dimension of the substrate, i.e., via the thickness dimension of the substrate).

Regarding claim 12, Kafaie Shirmanesh discloses the limitations of claim 9 above, and further discloses wherein the oxide insulating layer of the MOS capacitor comprises HfO2 with a thickness less than about 5 nm (Paragraph [0039] “hafnium dioxide (605) having a 2.5 nm thickness”)

Regarding claim 13, Kafaie Shirmanesh discloses the limitations of claim 12 above, and further discloses wherein the plasmonic waveguide of each of the cells includes a silicon block that forms an interface with the HfO2 (Paragraph [0074] “the Al2O3 and HfO2  control samples can be fabricated on Si substrates”, teaching the interface between the HfO2 and the Si substrate via Al2fO3).

Regarding claim 14, Kafaie Shirmanesh discloses the limitations of claim 9 above, and further discloses wherein each of the cells is controllable to steer outgoing light across a field of view of at least 60 degrees (see Figure 2 where the individual unit cell is separately connected to Va and Vb and Paragraph [0052] “phase shifts exceeding 300° at a wavelength of λ=1550 nm”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kafaie Shirmanesh.
Regarding claim 21, Kafaie Shirmanesh discloses the limitations of claim 1 above, and further discloses each plasmonic waveguide has a resonator in the semiconductor block near the interface with the oxide layer less than about 5 nm thick (see Figures 18-19 where the ITO has a thickness of about 5 nm and the magnetic dipole resonance occurs therein; Paragraphs [0053] and [0081]-[0082]).
Kafaie Shirmanesh does not explicitly disclose a resonator in the metal gate electrode near the other interface with the oxide layer at or less than about 30 nm thick.
However, Kafaie Shirmanesh teaches each plasmonic waveguide has a resonator between the metal gate electrode and the substrate (Figure 19 and Paragraph [0082]) and the thickness of the metal gate electrode is 40 nm (Paragraph [0055]), wherein the strength of the magnetic dipole is strongly modified by applied voltage (Paragraph [0082]).
Because it is well-known that a metal layer in a plasmonic device needs an enough thickness, which is thicker than a skin-depth, to excite surface plasmons therein, where the thickness of the metal layer of Kafaie Shirmanesh is 40nm, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the thickness of the metal gate electrode or the applied voltage, wherein a resonator in the metal gate electrode near the other interface with the oxide layer is at or less than about 30 nm thick, for the purpose of obtaining a phase shift as a function of applied voltage as required (Kafaie Shirmanesh: Paragraph [0084]).

Regarding claim 22, Kafaie Shirmanesh discloses the limitations of claim 9 above, and further discloses each plasmonic waveguide has a resonator in the semiconductor block near the interface with the oxide layer less than about 5 nm thick (see Figures 18-19 where the ITO has a thickness of about 5 nm and the magnetic dipole resonance occurs therein; Paragraphs [0053] and [0081]-[0082]).
Kafaie Shirmanesh does not explicitly disclose a resonator in the metal gate electrode near the other interface with the oxide layer at or less than about 30 nm thick.
However, Kafaie Shirmanesh teaches each plasmonic waveguide has a resonator between the metal gate electrode and the substrate (Figure 19 and Paragraph [0082]) and the thickness of the metal gate electrode is 40 nm (Paragraph [0055]), wherein the strength of the magnetic dipole is strongly modified by applied voltage (Paragraph [0082]).
Because it is well-known that a metal layer in a plasmonic device needs an enough thickness, which is thicker than a skin-depth, to excite surface plasmons therein, where the thickness of the metal layer of Kafaie Shirmanesh is 40nm, it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the thickness of the metal gate electrode or the applied voltage, wherein a resonator in the metal gate electrode near the other interface with the oxide layer is at or less than about 30 nm thick, for the purpose of obtaining a phase shift as a function of applied voltage as required (Kafaie Shirmanesh: Paragraph [0084]).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kafaie Shirmanesh in view of Han (US 2020/0041825), of record.
Regarding claim 8, Kafaie Shirmanesh discloses the limitations of claim 1 above.
Kafaie Shirmanesh does not disclose the semiconductor of the MOS capacitor structure includes negatively-doped silicon.
However, Han teaches an optical phase shifter including an MOS capacitor unit to change the refractive index, in which a negatively doped semiconductor is used (Figure 1; Paragraphs [0032], [0038], [0061]).
Because Kafaie Shirmanesh teaches that the index change layer may comprise semiconductors including silicon (Paragraph [0028]), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the MOS capacitor as disclosed by Kafaie Shirmanesh with the teachings of Han, wherein a semiconductor of the MOS capacitor structure includes negatively-doped silicon, for the purpose of changing the refractive index of the optical waveguide and achieving higher phase modulation efficiency (Han: Paragraphs [0019], [0032]).

Regarding claim 15, Kafaie Shirmanesh discloses the limitations of claim 9 above.
Kafaie Shirmanesh does not disclose a semiconductor of the MOS capacitor structure includes negatively-doped silicon.
However, Han teaches an optical phase shifter including an MOS capacitor unit to change the refractive index, in which a negatively doped semiconductor is used (Figure 1; Paragraphs [0032], [0038], [0061]).
Because Kafaie Shirmanesh teaches that the index change layer may comprise semiconductors including silicon (Paragraph [0028]), it would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the invention to modify the MOS capacitor as disclosed by Kafaie Shirmanesh with the teachings of Han, wherein a semiconductor of the MOS capacitor structure includes negatively-doped silicon, for the purpose of changing the refractive index of the optical waveguide and achieving higher phase modulation efficiency (Han: Paragraphs [0019], [0032]).

Allowable Subject Matter
Claims 16, 18-20 and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16, Kafaie Shirmanesh discloses a metasurface (Figures 1-2, 6 and 11; Paragraphs [0024]-[0026], [0039] and [0052] identifying the embodiment shown in Figures 1-2, 6 and 11) comprising:
a number of periodically-repeated unit cells (unit cells comprising 220, 230 and 240; see Figure 11 and Paragraphs [0026], [0055]) arranged on a substrate (235), each unit cell (220, 230, 240) facilitating transmission of light through a thinnest dimension of the metasurface wherein each cell of the periodically-repeated unit cells facilitates transmission of light through a thinnest dimension of the metasurface (Paragraph [0062] “to calculate the metasurface optical response for different applied biases under normal incidence illumination … the phase shift is defined as a difference between the phases of the reflected and incoming plane waves calculated at the same spatial point”, teaching the phase shift for different applied biases occurs as the incoming light is reflected; thereby the light has to be retransmitted through a thinnest dimension of the unit cell, i.e., via Al2O3; see Figure 6), the unit cell including a metal-oxide-semiconductor (MOS) capacitor structure (Paragraph [0026]) with a semiconductor block (220; Paragraphs [0025], [0047]) and an oxide layer (240; Paragraphs [0026], [0037]) tuned to provide a cutoff mode and capture light at a target wavelength (see Figure 9 where the light having a wavelength of about 1550 nm is cut off and Figure 19 where the magnetic field is localized in the gap region; Paragraphs [0052], [0058], [0063], [0082]); and
an index modulator (Va and Vb; Paragraphs [0055], [0063]) that controllably varies a voltage differential across the unit cell to change a phase of light incident (Figures 2 and 9-10, teaching different biases being applied and the phase being shifted differently; Paragraph [0043]) on a first surface of the unit cell (Figure 1, the upper surface of Antenna being a first surface for receiving light), and controllably steer light exiting the unit cell (Paragraph [0043]).
However, Kafaie Shirmanesh fails to teach or disclose, in light of the specification, “each of the semiconductor block and the oxide layer in contact with the substrate”. Examiner further considered Wang et al. (US 2019/0212586, hereinafter “Wang”). Wang teaches a similar MOS capacity (Figures 2-3), in which each of the semiconductor block (120) and the oxide layer (152) is in contact with the substrate (130), but fails to teach each cell of the periodically-repeated unit cells facilitates transmission of light through a thinnest dimension of the metasurface. Wang and the prior art of record, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 16.
Dependent claims 18-20 are allowable by virtue of their dependence on claim 16.
Regarding claim 23, Kafaie Shirmanesh discloses the limitations of claim 9 above, and further discloses wherein the MOS capacitor structure present on a silicon substrate (Paragraph [0057] “Si wafer”).
However, Kafaie Shirmanesh fails to teach or disclose, in light of the specification, “with the semiconductor block and the oxide insulating layer in contact with the silicon substrate”. Examiner further considered Wang et al. (US 2019/0212586). Wang teaches a similar MOS capacity (Figures 2-3), with the semiconductor block (120) and the oxide insulating layer (152) in contact with the silicon substrate (130), but fails to teach each cell of the periodically-repeated unit cells facilitates transmission of light through a thinnest dimension of the metasurface. Wang and the prior art of record, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 23.
Regarding claim 24, Kafaie Shirmanesh discloses the limitations of claim 1 above, and further discloses wherein the MOS capacitor structure present on a silicon substrate (Paragraph [0057] “Si wafer”).
However, Kafaie Shirmanesh fails to teach or disclose, in light of the specification, “with the semiconductor block and the oxide insulating layer in contact with the silicon substrate”. Examiner further considered Wang et al. (US 2019/0212586). Wang teaches a similar MOS capacity (Figures 2-3), with the semiconductor block (120) and the oxide insulating layer (152) in contact with the silicon substrate (130), but fails to teach each cell of the periodically-repeated unit cells facilitates transmission of light through a thinnest dimension of the metasurface. Wang and the prior art of record, applied alone or in combination fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 24.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871